DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 and 26-29 are pending and examined.

Claim Rejections - 35 USC § 103
Claims 1-21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, N. et al. Plant Growth Regulation, 2004; Vol. 44, pp. 231-241 in view of Geiger, H.H. and Gordillo, G.A., Maydica 2009, Vol. 54; pp. 485-499.
The claims are broadly drawn to a method of producing co-dominant ears on a haploid maize plant by contacting with a growth regulator; wherein the plant produces at least two co-dominant ears that are receptive to pollination during pollen release.
Xu teaches application, by injection at V5, V7, V9 and V11 stages of maize growth, of Gibberellin inhibitor uniconazole to maize cultivars that have varied ear prolificacy from high to low to none in order to modify internode elongation and to analyze its effect upon ear growth and number (see page 232 in right column lines 5-18; especially 13-16; page 233 right column lines 9-13 and Table 1); wherein the results clearly show co-dominant ear development in the uniconazole treated plants (see Results pages 234-238; especially page 234 left column Results section lines 9-1 and figure 1(a) on page 235 for early evidence of co-dominance for Inbred 627; and page 238 1st paragraph of discussion especially last sentence at end of paragraph in the right column that teaches ears of Inbred 627 did not show dominance until after pollination, thereby producing co-dominant ears, silks and pollen in an overlapping time frame; see also figures figure 4(b) and figure 6.
Xu does not teach applying a gibberellin inhibitor to a haploid maize plant.
Geiger teaches that haploid and double haploid breeding are commonly applied and preferred techniques in maize biotechnology (see entire document) and that haploid inducer lines are easily available.
It would have been obvious at the time of filing to combine growth regulators such as a gibberillic acid inhibitor with haploid induced maize during chromosomal doubling to make more double haploid progeny. One of ordinary skill would have been motivated by and would have appreciated the teaching and success of Xu in producing more ears having kernels (see figure 4b) on a maize plant by treatment of maize with a gibberillic acid inhibitor during vegetative growth and applied that to increase yield of double haploid plants during the chromosomal doubling treatment of haploid maize during the breeding of double haploid maize varieties. One of ordinary skill in the art would have a reasonable expectation of success in making both haploid and double haploid maize given the high level in the art for breeding haploid and double haploid maize varieties as taught by Geiger and would have a reasonable expectation of success in applying the treatments of Xu to a haploid maize plant at varying stages of development such as V6 to V12 given that response to treatment will vary from cultivar to cultivar clearly made evident in Xu and that optimization of the application of the growth regulator to optimize yield (claims 14-21 and 26), selection based upon unspecified genotyping (claims 8-9) are obvious goals and practices in the art of maize breeding; and wherein the number of DH seeds (doubling efficiency) produced relative to the emergence of the co-dominant ears recited throughout the claims and the total number of DH seeds produced increases with successive emergence of co-dominant eras are an intended outcome of the method and not a method step.  

	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663